Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 1 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 2 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 3 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 4 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 5 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 6 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 7 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 8 of 53
Case 19-73423-FJS   Doc 1   Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 9 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 10 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 11 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 12 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 13 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 14 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 15 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 16 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 17 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 18 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 19 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 20 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 21 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 22 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 23 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 24 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 25 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 26 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 27 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 28 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 29 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 30 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 31 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 32 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 33 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 34 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 35 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 36 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 37 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 38 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 39 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 40 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 41 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 42 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 43 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 44 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 45 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 46 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 47 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 48 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 49 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 50 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 51 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 52 of 53
Case 19-73423-FJS   Doc 1    Filed 09/16/19 Entered 09/16/19 12:17:24   Desc Main
                            Document      Page 53 of 53
